Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 1 of 27 PageID #: 3661



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


  S-3 PUMP SERVICE, INC.,                               CIVIL ACTION NO. 18-0450
        APPELLEE

  VERSUS                                                JUDGE ELIZABETH ERNY FOOTE


  FIRST NATIONAL CAPITAL, LLC,                          MAGISTRATE JUDGE HORNSBY
        APPELLANT


                                   MEMORANDUM RULING

         Before the Court is an appeal filed by Appellant First National Capital, LLC (“FNC”)

  from the Bankruptcy Court for the Western District of Louisiana’s March 21, 2018 judgment

  denying FNC’s motion for summary judgment, granting Appellee S-3 Pump Service Inc.’s (“S-

  3 Pump”) motion for partial summary judgment, and awarding S-3 Pump attorney’s fees and

  interest. [Record Document 1]. This matter was fully briefed [Record Documents 14, 17, and

  24] and, pursuant to the Court’s order, FNC filed updated briefing clarifying its record

  citations. [Record Documents 26-2 and 26-3]. The matter is now ripe for review. For the

  reasons stated herein, the judgment of the bankruptcy court [Bankr. Document 309]1 is hereby

  AFFIRMED.


         1“Bankr. Document” refers to entries contained in the docket in the underlying
  proceeding, S-3 Pump Serv., Inc. v. First Nat’l Capital, LLC (In re S-3 Pump Serv., Inc.), Ch. 11 Case
  No. 16-10383, Adv. No. 16AP-01009 (Bankr. W.D. La. adversary proceeding filed Aug. 31,
  2016). If this Court has referred to a bankruptcy document that is not contained in the record


                                                        1
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 2 of 27 PageID #: 3662



                                         BACKGROUND

    I.   Facts

         S-3 Pump is an oilfield service company engaged in completing oil and natural gas wells

  using costly machinery called frac pumps. To finance the purchase of new frac pumps, S-3

  Pump entered discussions with an equipment finance company, FNC. [Record Document 27-

  2 at 3]. After some preliminary discussion, S-3 Pump delivered an executed Letter of Intent to

  FNC on February 13, 2012 in which S-3 Pump offered to lease from FNC up to eight pieces

  of equipment with a total equipment cost of up to $8,540,000.00. [Record Documents 2-5 at

  6-9 and 27-2 at 3]. The Letter of Intent further detailed that the “[l]lease documentation

  [would] be FNC’s standard Master Lease Agreement and Lease Schedule and supporting

  documents.” [Record Document 2-5 at 8].

         The parties subsequently entered into a Master Equipment Lease Agreement (“Master

  Lease”) on March 26, 2012. [Record Document 2-5 at 1-5]. This document outlines a general

  agreement between the parties applicable to future financing agreements for each individual

  piece of equipment, called Equipment Schedules (“Schedules”). [Id.] Among the relevant

  provisions of the Master Lease are: a statement that in the event of a conflict between the

  Master Lease and a Schedule, the terms of the Schedule govern; a definition of “Lease

  Documents”; and an entire agreement clause stating that “[e]ach Lease, together with all other


  on appeal, the Court hereby takes judicial notice of the document. See ITT Rayonier Inc. v. United
  States, 651 F.2d 343, 345 n.2 (5th Cir. Unit B July 20, 1981) (“A court may . . . take judicial
  notice of [the] records . . . of inferior courts.”).


                                                      2
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 3 of 27 PageID #: 3663



  Lease Documents, constitutes the entire understanding or agreement between Lessor and

  Lessee with respect to the leasing of Equipment covered thereby, and there is no

  understanding or agreement, oral or written, which is not set forth herein or therein.” [Id.]

          Between March 2012 and June 2012, the parties entered into a series of lease

  agreements that are not at issue in the instant litigation. The transactions followed the same

  pattern. First, FNC transmitted to S-3 Pump an Approval Letter stating that FNC “approved

  and accepted” S-3 Pump’s offer to lease equipment. [Record Document 2-5 at 10-15]. These

  Approval Letters (collectively, “Non-Subject Approval Letters”) provide for a forty-eight-

  month long lease payment period. [Id.]. Each of the Non-Subject Approval Letters requires S-

  3 Pump to pay a deposit equal to one month’s rent and states that the deposit payments are

  to be applied to the final month’s lease payment. [Record Document 2-5 at 11, 13, 15]. S-3

  Pump accepted the terms of each Non-Subject Approval Letter and paid the deposits. [Record

  Documents 2-5 at 11, 13, 15 and 27-2 at 4]. After S-3 Pump paid the deposit, the parties

  executed an Equipment Schedule (collectively, “Non-Subject Schedules”) for each piece of

  equipment. [Record Documents 2-5 at 16-23]. Each of the three Non-Subject Schedules states

  that the initial term of the lease is forty-eight months, records S-3 Pump’s deposit payment,

  and reiterates that the deposit is to be applied to the last month’s rent or treated as a fee in the

  event of breach. [Record Document 2-5 at 16, 19, 22]. Each Schedule specifies that it is issued

  in connection with the Master Lease and does not mention the Non-Subject Approval Letters.

  [Id.]



                                                       3
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 4 of 27 PageID #: 3664



         By executing each of the Non-Subject Schedules, FNC and S-3 Pump completed an

  independent financing agreement for each respective piece of equipment (collectively “Non-

  Subject Financing Contracts”).2 FNC assigned its rights in each of the Non-Subject Financing

  Contracts to third parties. [Record Document 2-25 at 1-9]. In these assignments, FNC

  disclosed the existence of S-3 Pump’s deposit as recorded on the Non-Subject Schedules or

  stated that the forty-eighth month’s payment was paid in advance. [Record Document 2-25 at

  2, 5, 7]. FNC also reduced the assignment value of each contract in the amount of the deposit

  owed. [Record Document 2-25 at 18-20]. S-3 Pump and FNC executed a Notice and

  Acknowledgement of Assignment for each assignment that again acknowledged the effect of

  the deposit payments. [Record Document 2-25 at 10-17].

         Starting in August 2012, the terms in the Approval Letters changed. Instead of a forty-

  eight-month lease, the lease length increased to fifty months. [Record Documents 2-6 at 6-7,

  2-7 at 12-13, 2-9 at 5-6, 25-26, and 2-10 at 19-20, 27-28]. FNC increased the deposit amount

  from one month’s rent to two months’ rent. [Id.] The Approval Letters maintain the

  arrangement whereby the deposits are to be applied to the final monthly payments if S-3 Pump

  does not default on the agreement. [Id.] S-3 Pump accepted the terms in each of the Approval

  Letters (collectively, “Subject Approval Letters”) and paid the requisite deposits. [Id. and

  Record Document 27-1].


         2Each of the Non-Subject Financing Contracts can be individually identified by the
  Schedule associated with it. Therefore, the Court may also refer to a specific contract by
  reference to its associated Schedule number.


                                                   4
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 5 of 27 PageID #: 3665



         Similar to what occurred in connection with the Non-Subject Approval Letters, the

  parties executed Schedules for each individual piece of equipment. [Record Documents 2-3 at

  19-20, 2-6 at 12-13, 26-27, 2-7 at 14-15, 28-29, 2-9 at 15-16, 28-29, 2-10 at 10-11, 16-17, 21-

  22, 29-30, and 2-11 at 10-11]. The parties also executed three Schedules during this time that

  were not preceded by an Approval Letter, although S-3 Pump still paid a deposit equal to two

  months’ rent.3 [Record Documents 2-27 at 3-4, 2-28 at 5-6, 13-14, and 27-2 at 7-10]. By

  executing each of the fifteen Schedules (collectively, “Subject Schedules”), the parties created

  fifteen independent financing agreements (collectively, “Subject Financing Contracts”).

         Unlike the Non-Subject Schedules, however, the Subject Schedules did not facially

  match their corresponding Approval Letters. Instead of stating that the initial term of the lease

  was fifty months and recording S-3 Pump’s deposit payment worth two months’ rent, the

  Subject Schedules state that the “Initial Term” of the lease is forty-eight months with a “$0”

  deposit. [Record Documents 2-3 at 19-20, 2-6 at 12-13, 26-27, 2-7 at 14-15, 28-29, 2-9 at 15-

  16, 28-29, 2-10 at 10-11, 16-17, 21-22, 29-30, 2-11 at 10-11, 2-27 at 3-4, and 2-28 at 5-6, 13-

  14]. Like the Non-Subject Schedules, the Subject Schedules specifically reference and

  incorporate the Master Lease and do not mention the Approval Letters. [Id.]


         3 Schedule 09 was not preceded by any documentation besides an invoice for a deposit
  payment equal to two months’ rent. [Record Documents 2-27 at 3-6 and 27-2 at 7-8]. Schedule
  10 and Schedule 11 were issued in connection with a second Letter of Intent dated February
  5, 2013. [Record Documents 2-28 at 5-6, 13-14, 2-50 at 1-4, and 27-2 at 8-10]. Like the Subject
  Approval Letters, the February 2013 Letter of Intent stated that the lease would be fifty
  months and S-3 Pump would pay a deposit equal to two months’ rent and applicable to the
  last two payments. [Record Document 2-50 at 2, 4].


                                                     5
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 6 of 27 PageID #: 3666



         FNC also assigned the Subject Financing Contracts to various assignees. However,

  unlike the earlier assignments, FNC did not reduce the consideration paid by the assignees to

  account for the deposits. [Record Documents 2-26 at 4-8, 14-16, 2-27 at 7-9, 2-28 at 8-10, 2-

  29 1-17, 27-29, 2-30 at 6-8, 2-31 at 10-27, 2-32 at 14-23, 2-33 at 1-20, 2-34 at 8-26, and 2-36

  at 1-4]. For thirteen of the fifteen Subject Financing Contracts, FNC and S-3 Pump executed

  a Notice and Acknowledgement of Assignment stating that FNC was assigning all of its rights

  to the assignees and stating the remaining monthly payment owed under each contract without

  reference to the term being shortened due to the application of deposit payments.4 [Record

  Documents 2-26 at 9-10, 2-27 at 1-2, 10-12, 2-28 at 11-12, 2-30 at 1-2, 9-10, 2-31 at 28-29, 2-

  33 at 21-23, 2-35 at 16-19, and 2-36 at 5-8]. None of the assignment documents mention the

  Subject Approval Letters.

   II.   The Bankruptcy Proceedings

         After all of the Subject Schedules were executed and FNC assigned the contracts to

  third parties, S-3 Pump filed for Chapter 11 bankruptcy. As part of that proceeding, S-3 Pump

  filed an adversary proceeding against FNC to recover $647,837.56 in deposits that S-3 Pump

  alleged FNC wrongfully retained under the terms of the fifteen Subject Financing Contracts.



         4  The two Subject Financing Contracts for which this did not occur were those related
  to Schedule 04 and Schedule 05. For these contracts, FNC and S-3 Pump’s Notice and
  Acknowledgement of Assignment state that there were forty-eight payments remaining “after
  crediting any advance payment, deposit or other payments previously paid to [FNC].” Record
  Document 2-52 at 1-4]. These Financing Contracts were not part of S-3 Pump’s motion for
  partial summary judgment. [Record Documents 2-22 and 2-41].


                                                    6
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 7 of 27 PageID #: 3667



  [Record Document 2-14]. S-3 Pump filed a motion for partial summary judgment seeking a

  judgment that FNC breached thirteen of the Subject Financing Contracts by wrongfully

  retaining deposit payments. [Record Documents 2-22 and 2-41 at 5, n.4] In total, S-3 Pump

  sought damages of $545,413.48 plus interest. [Record Document 2-22 at 2]. FNC also filed a

  motion for summary judgment seeking a judgment that FNC was entitled to retain the deposits

  paid in connection with each of the fifteen Subject Financing Contracts in S-3 Pump’s

  complaint. [Record Documents 2-42, 2-43, and 27-38].

         The bankruptcy court granted S-3 Pump’s motion for partial summary judgment and

  denied FNC’s motion. [Record Document 2-71 at 1-14]. To begin, the court noted that eight

  of the Subject Financing Contracts included in S-3 Pump’s motion for partial summary

  judgment were governed by Texas state law and the remaining five were governed by New

  York state law. [Record Document 2-71 at 9]. After reviewing the law of both states, the court

  determined that the law applied to a specific contract was immaterial because both state’s laws

  dictated the same outcome. [Id.]

         In its ruling, the court compared the language in the Subject Approval Letters stating

  that the parties agreed to a fifty-month lease and a two months’ rent deposit payment to be

  applied to the last two months of the lease with the language in the thirteen Subject Schedules

  stating that S-3 Pump was obligated to make payments over forty-eight months and pay no

  deposit. [Record Document 2-71 at 8-14]. The bankruptcy court concluded that the contract

  documents at issue were not ambiguous—the parties intended that the Master Lease and



                                                    7
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 8 of 27 PageID #: 3668



  Schedules would govern each individual Financing Contract and in the event of an

  inconsistency between the documents, the terms of the Schedule would govern. [Record

  Document 2-71 at 10]. The court further concluded that the Subject Approval Letters were

  not binding agreements between FNC and S-3 Pump. [Record Document 2-71 at 11].

  Therefore, the bankruptcy court looked to the language of the Schedules and determined that

  the parties had agreed to a forty-eight-month lease without a deposit in each of the Subject

  Financing Contracts. [Record Document 2-71 at 13]. The court concluded that FNC breached

  the clear language of the thirteen Subject Financing Contracts included in S-3 Pump’s motion

  for partial summary judgment by retaining deposit payments to which it was not entitled under

  the Subject Financing Contracts and the court entered judgment in favor of S-3 Pump in the

  amount of the wrongfully retained deposits—$545,413.48 [Record Documents 1-1 at 1-2 and

  2-71 at 13]. The court denied FNC’s motion for summary judgment. [Id.]

         Having concluded that FNC breached thirteen of the Subject Financing Contracts, the

  bankruptcy court addressed the issue of interest and attorney’s fees.5 The court held that S-3

  Pump was only able to recover attorney’s fees for work related to the eight Subject Financing

  Contracts governed by Texas law because New York law did not allow for the recovery of

  fees and the Subject Financing Contracts did not give S-3 Pump the right to recover attorney’s



         5FNC does not challenge the bankruptcy court’s determination that interest should be
  assessed to S-3 Pump’s damages award or the court’s calculation of interest fees. FNC also
  does not challenge the bankruptcy court’s award of $30,000 in additional attorney’s fees should
  FNC ultimately be unsuccessful on appeal. Thus, this Court will not address these issues.


                                                    8
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 9 of 27 PageID #: 3669



  fees. [Record Document 2-89 at 11-12]. After holding a hearing on the issue of attorney’s fees

  and reviewing S-3 Pump’s billing records, the court concluded that S-3 Pump had adequately

  segregated unrecoverable fees from recoverable fees and awarded S-3 Pump $169,793.75 in

  attorney’s fees. [Record Documents 1-1 at 2 and 2-89 at 14].

         Following the entry of final judgment, FNC filed the instant appeal. FNC argues that

  the bankruptcy court erroneously granted S-3 Pump’s motion for partial summary judgment

  and, further, that the court improperly found that S-3 Pump had satisfied its burden of

  segregating non-recoverable attorney’s fees from recoverable attorney’s fees.

                                        JURISDICTION

         District courts have appellate jurisdiction over final judgments, orders, and decrees

  issued by bankruptcy courts. 28 U.S.C. § 158(a) (2012).

                                  STANDARD OF REVIEW

         In reviewing a decision by a bankruptcy court, a district court functions as an appellate

  court, applying the same standards of review applied by federal appellate courts. In re Webb

  (Webb v. Reserve Life Ins. Co.), 954 F.2d 1102, 1103–04 (5th Cir. 1992). Thus, a bankruptcy

  court’s discretionary decisions are reviewed under an abuse of discretion standard, findings of

  fact are reviewed for clear error, and legal conclusions are reviewed de novo. In re ASARCO,

  L.L.C. (ASARCO v. Barclays Capital, Inc.), 702 F.3d 250, 257 (5th Cir. 2012).




                                                    9
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 10 of 27 PageID #: 3670



                                          LAW AND ANALYSIS

 I.      Applicable Law

             As a preliminary matter, the Court must determine which law applies to each of the

      Subject Financing Contracts. Under the terms of the Master Lease, Texas law applies to “all

      matters of construction, validity and performance.” [Record Document 2-5 at 4, ¶26(b)]. Thus,

      as a general rule, the Court must apply Texas law. For five of the thirteen Subject Financing

      Contracts that were included in S-3 Pump’s motion for partial summary judgment, though,

      the parties later agreed that New York law would govern, and the Court must apply New York

      law to those contracts. [Record Documents 2-27 at 10-11, 2-29 at 18, 2-31 at 28-30]. To be

      clear, New York law applies to the Subject Financing Contracts created by Schedules 09, 11,

      17, 18, and 19. Texas law applies to the Subject Financing Contracts created by Schedules 07,

      08, 10, 12, 13, 22, 23, and 24.

II.      Rules of Contract Interpretation

             The rules of contract interpretation under Texas and New York law are similar. In both

      states, the primary goal of a court is to “ascertain the true intentions of the parties as expressed

      in the instrument.” Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983); Nomura Home Equity Loan,

      Inc., Series 2006-FM2, by HSBC Bank USA, Nat’l Ass’n v. Nomura Credit & Capital, Inc., 92

      N.E.3d 743, 747 (N.Y. 2017). This means that the plain language of a contract should control,

      “not what one side or the other alleges they intended to say but did not.” Pathfinder Oil & Gas,

      Inc. v. Great W. Drilling, Ltd., 574 S.W.3d 882, 888 (Tex. 2019) (quoting Great Am. Ins. Co. v.



                                                          10
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 11 of 27 PageID #: 3671



       Primo, 512 S.W.3d 890, 893 (Tex. 2017)); Nomura Home Equity Loan, Inc., 92 N.E.3d at 747. A

       court should consider the writing in its entirety and attempt to “harmonize and give effect to

       all the provisions of the contract so that none will be rendered meaningless.” Coker, 650 S.W.2d

       at 393 (emphasis in original); Cortlandt St. Recovery Corp., v. Bonderman, 96 N.E.3d 191, 198 (N.Y.

       2018). A court should not give controlling effect to one provision read in isolation but should

       instead read all provisions together and with reference to the entire contract. Coker, 650 S.W.2d

       at 393; Cortland St. Recovery Corp., 96 N.E.3d at 198.

              When a contract “can be given a certain or definite legal meaning or interpretation[, it]

       is not ambiguous and will therefore be construed as a matter of law.” Pathfinder Oil & Gas, Inc.,

       574 S.W.3d at 889; Cortland St. Recovery Corp., 96 N.E.3d at 198. “Whether a contract is

       ambiguous is [also] a question of law for the court to decide by looking at the contract as a

       whole in light of the circumstances present when the contract was entered.” Pathfinder Oil &

       Gas, Inc., 574 S.W.3d at 889 (quoting Coker, 650 S.W.2d at 394); Feld Motor Sports, Inc. v. Traxxas,

       L.P., 861 F.3d 591, 597-98 (5th Cir. 2017). However, this does not mean that a court can rely

       on evidence of the surrounding circumstances to create an ambiguity that does not already

       exist in the contract’s language. Pathfinder Oil & Gas, Inc., 574 S.W.3d at 889; Feld Motor Sports,

       Inc., 861 F.3d at 598.

III.      Contract Interpretation

              The parties devoted portions of their arguments on appeal to debating whether the

       Subject Approval Letters should be considered binding “Lease Documents.” [Record



                                                           11
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 12 of 27 PageID #: 3672



   Documents 17 at 34-36 and 26-2 at 19-24, 30-37, 54-59]. Ultimately, this is of no consequence

   because the clear terms of the Subject Schedules govern the parties’ agreement either way.

          The Court will first assume arguendo that the Subject Approval Letters were not binding,

   either because they were not included in the Lease Documents as defined by the Master Lease

   or because the Subject Approval Letters were not themselves binding contracts. Under this

   assumption, the only relevant Subject Financing Contract Lease Documents presented to the

   Court for consideration are the Master Lease and the Subject Schedules. Looking to those

   documents, the terms of the agreement are clear—per the Subject Schedules, the parties agreed

   to a forty-eight-month lease and no deposit payment. [Record Document 2-7 at 14-15].6

   Because the terms of this agreement are not ambiguous, the parole evidence rule prevents the

   Court from considering the Subject Approval Letters or the course of dealing between the

   parties. Burlington Res. Oil & Gas Co. LP v. Tex. Crude Energy, LLC, 573 S.W.3d 198, 206 (Tex.

   2019) (“Where contracts are unambiguous, we decline to consider the parties’ course of

   performance to determine its meaning.”); Feld Motor Sports, Inc., 861 F.3d at 598 (“The court

   looks only within the four corners of an unambiguous contract to discern its meaning.”).

   Therefore, under the clear terms of the Subject Schedules, the parties agreed to a forty-eight-

   month lease without a deposit payment and FNC is not entitled to retain the $545,413.48 in




          6For clarity, the Court will cite only to Approval Letter 05 and one of its related
   Schedules, Schedule 07, as an exemplar for all of the Subject Financing Contracts. [Record
   Document 2-7 at 12-15].


                                                    12
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 13 of 27 PageID #: 3673



   deposits paid in connection with the thirteen Subject Financing Contracts at issue in S-3

   Pump’s motion for partial summary judgment.

          Assuming that the Subject Approval Letters were binding and included in the Master

   Lease’s definition of Lease Documents such that the Court must consider them as part of the

   Subject Financing Contracts, the outcome does not change. Simply put, the Subject Financing

   Contracts in this scenario contain inconsistent terms, but the contracts also show an

   unambiguous intent that the terms of the Schedules should control in the event that the

   contracts contain inconsistencies. Thus, the Court must look to the terms stated in the

   Schedules to determine the terms of each Subject Financing Contract.

          With the Subject Approval Letters considered Lease Documents, the inconsistent

   terms of the contract are found in the Subject Approval Letters and the Subject Schedules.

   The Subject Approval Letters state that the “Initial Lease Term” is fifty months and that S-3

   Pump must pay a deposit equal to two months’ rent. [Record Document 2-7 at 13]. The

   Subject Schedules, executed after their respective Subject Approval Letters, state that the

   “Initial Term” of the lease is forty-eight months with no deposit payment. [Record Document

   2-7 at 14]. The use of “Initial Term” in both the Subject Schedules and Subject Approval

   Letters conflicts because that term is defined by the Master Lease and the documents state

   that they are issued in connection with the Master Lease. [Record Documents 2-5 at 1 and 2-

   7 at 12-15]. The Subject Schedules also dictate that any “capitalized terms used [in the Subject

   Schedules] shall have the meanings specified in the Master Lease.” [Record Document 2-7 at



                                                     13
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 14 of 27 PageID #: 3674



   14]. Looking to the Master Lease, the “Initial Term” is the term that will “commence on the

   Initial Term Commencement Date and, unless earlier terminated as provided herein, shall

   expire on the Initial Term Expiration Date.” [Record Document 2-5 at 1, ¶ 6]. Therefore, the

   use of “Initial Term” has a specific meaning and the use of “Initial Term” in both documents

   creates a conflict because each document states a different term length.

          The parties anticipated that conflicts in the terms of the agreement may arise between

   different Lease Documents, however, and they provided unambiguous guidance on what to

   do in the case of such a conflict. The first paragraph of the Master Lease instructs that in any

   conflict between the terms of the Master Lease and a Schedule, the Schedule should govern

   the terms of the agreement. [Record Document 2-5 at 1, ¶ 1]. The Subject Schedules contain

   an identical clause. [Record Document 2-7 at 15, ¶ 9]. Further, nearly every definition relating

   to a “Term” in the Master Lease states that the terms will be determined by the Schedule

   associated with each of the Subject Financing Contracts. For example, the Master Lease states

   that the “‘Initial Term Expiration Date’ shall have the meaning specified in the applicable

   Schedule.” [Record Document 2-5 at 1, ¶ 2]. In defining “Term,” the Master Lease states the

   definition, but notes that this definition only remains accurate as long as it is not “otherwise

   specified on a Schedule.” [Id. at 1, ¶ 6]. Finally, nowhere do the Master Lease or the Subject

   Schedules mention by name the existence of or potential controlling nature of the Subject

   Approval Letters.




                                                     14
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 15 of 27 PageID #: 3675



          The Subject Approval Letters do not change this conclusion. In the Subject Approval

   Letters, FNC accepts S-3 Pump’s offer to lease equipment and states that the approval is

   “subject to the general pricing and terms outlined below,” which includes a fifty-month lease

   and two months’ rent deposit payment. [Record Document 2-7 at 12-13]. The Subject

   Approval Letters also state that “[a]ll other terms” are subject to the Master Lease and the

   Schedule to follow the Approval Letter. [Record Document 2-7 at 12]. According to FNC,

   this means that the Schedules cannot modify any terms of the agreement specifically laid out

   in the Subject Approval Letters, including the length of the lease and deposit requirement.

   [Record Document 26-2 at 33-37]. FNC’s position is inconsistent with the terms of the Master

   Lease, however. In defining Lease Documents, the Master Lease contemplates that Lease

   Documents “may be modified, amended, extended, or replaced.” [Record Document 2-5 at

   1]. Hence if the Subject Approval Letters are “Lease Documents,” they may be amended or

   modified. In this case, they were amended by the conflicting Subject Schedules that followed

   each Subject Approval Letter. Additionally, the Subject Approval Letters’ broad mention of

   “general pricing and terms” contrasted with “all other terms,” when considered in the context

   of the Subject Financing Contracts as a whole, does not demonstrate that the parties intended

   the Subject Approval Letters to govern in the event of a conflict.

          The parties’ intent to have the terms of the Schedule govern the agreement is also

   evidenced by the fact that for three of the Subject Financing Contracts, the parties did not

   execute an Approval Letter. [Record Documents 2-27 at 3-4, 2-28 at 5-6, 13-14, and 27-2 at



                                                    15
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 16 of 27 PageID #: 3676



   7-10]. The Court cannot logically conclude that the parties intended a document which did

   not exist to govern an agreement.7

          While the Court cannot consider the parties’ prior contracts in interpreting the Subject

   Financing Contracts because it does not find that the contracts are ambiguous, it notes that

   the Non-Subject Financing Contracts also support the finding that the parties intended the

   Subject Schedules to dictate the terms of the agreement. In the Non-Subject Financing

   Contracts, the parties recorded identical lease length and deposit requirements in both the

   Non-Subject Approval Letters and the Non-Subject Schedules. [Record Document 2-5 at 10-

   11, 16-17].8 This demonstrates that when the parties agreed to a term of forty-eight months

   and a one month’s rent deposit payment to be applied to the final monthly payment, they were

   capable of recording such an agreement in a Schedule. Further, when the parties intended the

   final agreement to be what was stated in the Approval Letter, they made sure to record that

   agreement in the corresponding Schedule, which demonstrates that the parties intended the

   Schedules to be a controlling document that reflected their final agreement.




          7  Nor do the terms of the Master Lease’s entire agreement clause allow the Court to
   reach this conclusion because under that clause, the Lease Documents constitute the entire
   agreement between the parties and there are no other agreements which are not contained in
   the Lease Documents. [Record Document 2-5 at 5, ¶ 28]. For the Subject Financing Contracts
   created by Schedules 09, 10, and 11, then, any agreement to a fifty-month lease and two
   months’ rent deposit payment are not recorded in any Lease Document and therefore are not
   part of the parties’ final agreement.
           8 For clarity, the Court will only cite to one Non-Subject Approval Letter and its

   corresponding Schedule, Schedule 01, as an example. [Record Document 2-5 at 10-11, 16-17].


                                                    16
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 17 of 27 PageID #: 3677



             This reading of the contracts is also supported by representations FNC made when

      assigning the Subject Financing Contracts to third parties. For example, when assigning the

      Subject Financing Contract associated with Schedule 07, FNC represented that it was assigning

      all of its rights to the assignor. [Record Document 2-26 at 4, ¶ 2]. The assignment contract

      defines “Lease Documents” to include the Master Lease and Schedule 07 but does not

      mention the existence of an Approval Letter. [Id.] FNC also represented that “the Lease and

      Lease Documents are the sole and entire understanding and agreement between [S-3 Pump]

      and [FNC], and there are no other agreements between them with respect to the subject matter

      of the Lease or the Equipment.” [Id. at 4-5, ¶ 4(j)]. Combined, this is evidence that FNC

      intended the Subject Schedules, and not the Subject Approval Letters, to be the controlling

      document in setting the terms of its agreement with S-3 Pump.

             The Court thus concludes that the terms stated in the Subject Schedules control. Under

      the terms of the Subject Schedules, the parties agreed that S-3 Pump would make forty-eight

      monthly payments for the equipment and pay no deposit. Therefore, FNC wrongfully retained

      $545,413.48 worth of deposits held in connection with each of the thirteen Subject Financing

      Contracts at issue in S-3 Pump’s motion for partial summary judgment, and the bankruptcy

      court’s judgment is AFFIRMED.

IV.      Attorney’s Fees

             Having affirmed the bankruptcy court’s judgment granting S-3 Pump’s partial motion

      for summary judgment, the Court must now address the bankruptcy court’s award of



                                                      17
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 18 of 27 PageID #: 3678



   attorney’s fees to S-3 Pump. The bankruptcy court concluded that neither New York law nor

   the Subject Financing Contracts provide S-3 Pump the right to recover attorney’s fees. Texas

   law, however, does allow for the recovery of attorney’s fees related to breach of contract

   claims. [Record Document 2-89 at 11-12]. Therefore, S-3 Pump is only entitled to recover

   attorney’s fees for breach of contract claim work relating to the eight Subject Financing

   Contracts governed by Texas Law (“Texas Subject Financing Contracts”). The bankruptcy

   court accordingly required S-3 Pump to segregate fees incurred for work on the breach of

   contract claims relating to the Texas Subject Financing Contracts from fees incurred for work

   relating only to the five Subject Financing Contracts governed by New York law (“New York

   Subject Financing Contracts”) and to non-contract law claims, like turnover, related to any

   contract. On appeal, the parties do not take issue with the court’s determination that S-3 Pump

   is only entitled to recover attorney’s fees for work related to the Texas Subject Financing

   Contracts, and the Court therefore does not address this issue. FNC does challenge the

   adequacy of S-3 Pump’s segregation of recoverable from unrecoverable fees. [Record

   Document 26-2 at 66-82].

          a. Standard of Review

          The parties dispute the standard of review that this Court must apply when reviewing

   the bankruptcy court’s judgment regarding attorney’s fees. According to FNC, “[t]he need to

   segregate fees is a question of law, while the extent to which certain claims can or cannot be

   segregated is a mixed question of law and fact.” [Record Document 26-2 at 79]. The Court is



                                                    18
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 19 of 27 PageID #: 3679



   thus required to conduct a de novo review of the bankruptcy court’s judgment because

   reviewing courts apply the de novo standard of review to questions of law and to mixed

   questions of law and fact. [Id.] According to S-3 Pump, the Court should apply an abuse of

   discretion standard of review “[b]ecause the appropriate amount of an attorney fee is in the

   trial court’s broad discretion.” [Record Document 17 at 53]. S-3 Pump further argues that the

   amount of attorney’s fees to be awarded is a question of fact which is reviewed only for clear

   error. [Record Document 17 at 53-54].

          FNC is correct that a reviewing court should review de novo a lower court’s decision

   about whether attorney’s fees need to be segregated under Texas law. Tony Gullo Motors I, L.P.

   v. Chapa, 212 S.W.3d 299, 312-13 (Tex. 2006). FNC also correctly cites the general rule that a

   mixed question of law and fact should receive de novo review under Fifth Circuit precedent.

   Trinity Indus., Inc. v. United States, 757 F.3d 400, 407 (5th Cir. 2014). However, in cases

   specifically reviewing a lower court’s determination regarding the adequacy of a party’s fee

   segregation, the Fifth Circuit applies an abuse of discretion standard. E.g., Merritt Hawkins &

   Assocs., L.L.C. v. Gresham, 861 F.3d 143, 156 (5th Cir. 2017). Thus, the Court will review the

   bankruptcy court’s determination about which fees need to be segregated de novo and the

   court’s finding of whether S-3 Pump adequately segregated fees for abuse of discretion.

   Navigant Consulting, Inc. v. Wilkinson, 508 F.3d 277, 297 (5th Cir. 2007) (“We review the district

   court’s award of attorney’s fees for abuse of discretion, although conclusions of law underlying

   the award are reviewed de novo.”).



                                                      19
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 20 of 27 PageID #: 3680



          b. Attorney’s Fees Segregation

          Under Texas law, when a party is only entitled to recover attorney’s fees for one of its

   multiple claims, it must segregate fees incurred for work relating to the recoverable claims

   from work relating to the non-recoverable claims. Tony Gullo Motors I, L.P., 212 S.W.3d at 311.

   If “discrete legal services advance both a recoverable and unrecoverable claim,” however,

   “they are so intertwined that they need not be segregated.” Id. at 13-14. That is, “[t]o the extent

   such services would have been incurred on a recoverable claim alone, they are not disallowed

   simply because they do double service.” Id. at 313. “This standard does not require more

   precise proof for attorney’s fees than for any other claims or expenses.” Id. at 314. The party

   requesting attorney’s fees bears the burden of segregating the fees. Merritt Hawkins & Assocs.,

   L.L.C., 861 F.3d at 156.

          In this case, S-3 Pump was required to segregate fees charged for any work that was

   not related to the Texas Subject Financing Contracts breach of contract claims. This included

   fees for work related only to the New York Financing Contracts breach of contract claims and

   work related to other legal claims, such as turnover, for any of the contracts. The bankruptcy

   court held a hearing to address this issue. At the hearing, Robert Johnson (“Johnson”), S-3

   Pump’s attorney, testified that he generated the billing statement submitted to support S-3

   Pump’s fee request and included “work that [he] determined to relate to work for the breach

   of contract claim asserted by S-3 Pump against First National Capital and pertaining to those

   contracts on which the order for granting the motion for partial summary judgment was



                                                       20
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 21 of 27 PageID #: 3681



   entered.” [Record Document 27-53 at 6-7]. Johnson explained that he removed all entries

   related to claims other than breach of contract, entries related to the two contracts (Schedules

   04 and 05) that were not the subject of S-3 Pump’s partial motion for summary judgment, and

   entries for time spent researching New York law or “items that [he] felt were unique to New

   York contracts.” [Id. at 10, 19-20]. He testified that he did not segregate any time spent

   “specifically for Texas cases as opposed to work done specifically on those New York

   contracts.” [Id. at 18]. He did not reduce time claimed for drafting any of the complaints to

   account for the fact that the complaints included paragraphs dedicated to the New York

   Subject Financing Contracts or other claims. [Id. at 21-22, 25, 29]. Johnson stated that he

   reduced some charges that appeared in the billing records, although he did not always

   document the reduction. [Id. at 12, 29]. Finally, Johnson testified that he did not spend “very

   much time” on work “related uniquely to the New York cases.” [Id. at 18].

          Relying on this testimony and a review of the billing statement, the bankruptcy court

   concluded that S-3 Pump had adequately removed any non-recoverable fees from its billing

   statement and did not need to further segregate charges appearing in the billing statement

   because the services advanced both recoverable and non-recoverable claims. [Record

   Document 2-89 at 14]. FNC argues that this was an erroneous conclusion for several reasons.

   First, Johnson’s testimony at the hearing that he had already removed all non-recoverable work

   from the submitted billing records and his statement that not “very much” of the work in the

   case related uniquely to the New York Subject Financing Contracts were not adequate to meet



                                                     21
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 22 of 27 PageID #: 3682



   S-3 Pump’s burden of proving segregation. [Record Documents 26-2 at 80 and 27-53 at 18].

   Second, the billing records contain multiple entries for which the work completed during a

   particular billing period is unrecoverable. [Record Documents 26-2 at 73, 2-84, and 2-85 at 1-

   8]. Third, FNC contends that some portion of the work related to S-3 Pump’s Complaint,

   Second Amended and Restated Complaint, and Third Amended and Restated Complaint must

   be segregated because each complaint contains the product of non-recoverable work. [Record

   Document 26-2 at 75-78]. S-3 Pump responds that the bankruptcy court’s determination that

   it had adequately segregated recoverable from non-recoverable fees was not an abuse of

   discretion because it was supported by the billing records and Johnson’s testimony. [Record

   Document 17 at 72].

          The bankruptcy court applied the correct segregation standard and therefore this Court

   will review its determination that S-3 Pump adequately segregated its fee request for abuse of

   discretion. Merritt Hawkins & Assocs., L.L.C., 861 F.3d at 156 (finding that a district court did

   not abuse its discretion in calculating a party’s attorney’s fee award when the court cited the

   correct legal standard and reduced the parties’ request for failing to adequately document its

   fee segregation). After careful review of the billing statement and Johnson’s testimony, the

   Court concludes that the bankruptcy court did not abuse its discretion in awarding S-3 Pump

   the requested attorney’s fees.

          First, the bankruptcy court had sufficient evidence to conclude that S-3 Pump

   segregated recoverable from non-recoverable fees. In many instances, attorneys segregate fees



                                                     22
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 23 of 27 PageID #: 3683



   by presenting to a court a record containing both recoverable and non-recoverable fees,

   providing testimony regarding an estimated percentage of the total work that was not

   recoverable, and then reducing the fee award by that percentage. E.g., Navigant Consulting, Inc.,

   508 F.3d at 298 (allowing a court’s proportionate reduction of fees when a party failed to

   segregate fees itself); Sentinel Integrity Sols., Inc. v. Mistras Grp., Inc. 414 S.W.3d 911, 929-30 (Tex.

   App. 2013) (upholding a fee award when the attorney segregated fees by reducing the

   requested amount by ten percent because that was the estimated percentage of work not

   directly related to or intertwined with the recoverable claims). This is not the only way to

   segregate fees, however. Tony Gullo Motors I, L.P., 212 S.W.3d at 314 (stating that an example of

   a way to segregate fees is to reduce the requested fee to the percentage of time that would

   have been incurred only for the recoverable claim) (emphasis added); State Farm Lloyds v.

   Hanson, 500 S.W.3d 84, 104 (Tex. App. 2016) (deducting non-recoverable amounts from

   billing records is a sufficient, though not required, way of segregating attorney’s fees).

           In this case, S-3 Pump chose not to do a percentage reduction of its total fees and

   instead elected to excise any non-recoverable fees from the billing statement submitted to the

   bankruptcy court in support of its fee request. [Record Document 27-53 at 6-7]. As previously

   detailed, Johnson explained his methodology for excising fees to the court during the hearing.

   He presented billing statements containing only what S-3 Pump claimed to be recoverable fees

   which the bankruptcy court reviewed. Johnson also testified that not “very much” of the work

   related solely to the New York Subject Financing Contracts. This evidence is not meaningfully



                                                          23
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 24 of 27 PageID #: 3684



   different from the evidence accepted in cases where attorneys prove fee segregation by

   testifying that an estimated percentage of the requested fees that did not directly advance the

   recoverable claim or were not intertwined with that claim. Therefore, the bankruptcy court

   did not abuse its discretion by accepting Johnson’s testimony and the detailed billing records

   as proof of adequate fee segregation.

          Next, the bankruptcy court did not abuse its discretion by concluding that S-3 Pump

   had adequately segregated recoverable from non-recoverable fees despite the few entries on

   the billing statement containing descriptions of non-recoverable work. FNC points to seven

   entries in the billing statement as examples of entries containing non-recoverable work.

   [Record Document 26-2 at 73-74]. Of these examples, five are entries describing work such

   as researching how certain rules of law apply under Texas and New York law and two are

   entries stating that the only work completed during a time period was research of New York

   law. [Id.] The fact that the bankruptcy court may have inadvertently awarded fees for non-

   recoverable work in a handful of the approximately 240 entries contained in the billing records

   is not reversible error because Texas courts do not require perfect fee segregation. Tony Gullo

   Motors I, L.P., 212 S.W.3d at 314 (“Chapa’s attorneys did not have to keep separate time

   records when they drafted the fraud, contract, or DTPA paragraphs of her petition; an opinion

   would have sufficed stating that, for example, 95 percent of their drafting time would have

   been necessary even if there had been no fraud claim.”). For example, in State Farm Lloyds v.

   Hanson, a Texas appellate court upheld an attorney’s fee award where the attorney proved fee



                                                    24
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 25 of 27 PageID #: 3685



   segregation by testifying that he estimated five percent of the attorney’s fees were attributable

   to non-recoverable work. State Farm Lloyds, 500 S.W.3d at 104-105. The appellate court

   compared the attorney’s estimate of five percent with the actual billing records and found that

   when excising non-recoverable work, the amount that needed to be excised was “just over five

   percent” of the total fees. Id. at 105. Despite this discrepancy between the attorney’s estimate

   and the court’s calculation based on the billing records, it upheld the attorney’s fee award that

   was reduced by only five percent to account for non-recoverable work. Id. The few erroneous

   awards in this case amount to no more of a deviation from the exact amount of recoverable

   fees than would occur in a case where attorney’s fees were proven by an estimated percentage

   reduction, like the estimate accepted in State Farm Lloyds. 9

          Finally, the bankruptcy court did not abuse its discretion when it concluded that S-3

   Pump could recover attorney’s fees for time spent drafting each of its complaints. It is true

   that S-3 Pump did not formally raise its breach of contract claim until filing its Third Amended

   and Restated Complaint, but the bankruptcy court could reasonably conclude that drafting the



          9  If FNC is also asserting that the bankruptcy court erroneously allowed S-3 Pump to
   recover fees for work such as reviewing the New York Subject Financing Contracts, the Court
   rejects this argument. The Subject Financing Contracts in this case, whether governed by New
   York law or Texas law, were nearly identical. It was thus not an abuse of discretion for the
   bankruptcy court—the court most familiar with the instant litigation—to conclude that time
   spent reviewing New York Subject Financing Contracts also directly advanced the breach of
   contract claim for the Texas Subject Financing Contracts because any knowledge or insights
   gained from this review were equally applicable to the Texas Subject Financing Contracts.
   Playboy Enters., Inc. v. Sanchez-Campuzano, 561 F. App’x 306, 311 (5th Cir. 2013) (noting a district
   court’s superior familiarity with a case when upholding its judgment regarding fee segregation).


                                                       25
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 26 of 27 PageID #: 3686



   earlier complaints were discrete services that directly advanced the Texas breach of contract

   claims. S-3 Pump’s Complaint directly advanced the Texas breach of contract claims in several

   ways including initiating the adversary proceeding, laying out jurisdiction and venue, naming

   FNC as a party, and providing background facts relevant to the Texas breach of contract

   claims. [Record Document 27-50]. S-3 Pump’s Second Amended and Restated Complaint also

   directly advanced the Texas breach of contract claims by, among other things, naming the

   additional necessary parties to the action and more specifically describing each of the subject

   transactions. [Record Document 27-51]. Finally, S-3 Pump’s Third Amended and Restated

   Complaint directly advanced the Texas breach of contract claim by formally raising S-3 Pump’s

   breach of contract claim against FNC, providing a detailed description of the transactions

   related to the Non-Subject Financing Contracts, and detailing each Subject Financing Contract

   transaction. [Record Document 27-52]. Of note, S-3 Pump’s description of each contract and

   its subsequent assignment follows a formulaic pattern. This means that time spent drafting the

   paragraphs related to the New York Subject Financing Contracts directly advanced the Texas

   breach of contract claims because time spent refining any paragraph about a New York Subject

   Financing Contract was equally applicable to the Texas Subject Financing Contracts.

          The bankruptcy court did not abuse its discretion when it determined that S-3 Pump

   was entitled to $169,793.75 in attorney’s fees and the Court therefore AFFIRMS the

   bankruptcy court’s judgment.




                                                    26
Case 5:18-cv-00450-EEF-MLH Document 28 Filed 05/14/20 Page 27 of 27 PageID #: 3687



                                          CONCLUSION

           For the aforementioned reasons, the bankruptcy court’s judgment [Bankr. Document

   309] is AFFIRMED.

           THUS DONE AND SIGNED in Shreveport, Louisiana, on this _14th_____ day of May,

   2020.

                                                      _______________________________
                                                                ELIZABETH E. FOOTE
                                                      UNITED STATES DISTRICT JUDGE




                                                 27
